Citation Nr: 0708725	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-39 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for otosclerosis with 
residual deafness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel






INTRODUCTION

The veteran had active service from May 1945 to November 
1947.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The RO denied entitlement to service connection 
for deafness due to otosclerosis based on a finding that new 
and material evidence had not been submitted since service 
connection was severed in a final rating decision dated 
October 1957.

In the January 1958 rating decision, service connection for 
deafness due to otosclerosis was severed based on a finding 
that the February 1948 rating decision granting service 
connection for aggravation of hearing loss beyond the natural 
progression of the disease, contained clear and unmistakable 
error.  The RO determined that any such aggravation during 
service was due to the natural progression of the disease.  
The veteran did not appeal that determination and the January 
1957 rating decision which severed service connection became 
final.  

In November 2004, the veteran submitted a claim of service 
connection for deafness due to otosclerosis.  The RO treated 
the claim as a claim to reopen a previously denied claim of 
service connection, and determined that new and material 
evidence had not been received to reopen the claim.  The 
veteran's current claim is that of service connection, not 
the propriety of the severance.  Additionally, the Board 
finds that a significant change in law with regard to the 
presumption of aggravation has occurred since the last final 
denial of service connection in 1958.  Thus, the Board finds 
that the veteran's claim is a new claim of service 
connection, and reopening of the severed claim is not 
necessary because the veteran is entitled to review of his 
claim of service connection on a de novo basis.  
Significantly, during the course of this appeal applicable 
regulations, as interpreted by governing case law, indicate 
that once a pre-existing disability is established, and in-
service aggravation of that disability has been established, 
the burden then shifts to VA to show that any such 
aggravation was due to the natural progression of the 
disability.  If VA is unable to show, by clear and 
unmistakable evidence, that any such aggravation was due to 
the natural progression of the disease, then service 
connection is warranted based on a presumption of 
aggravation.  See Crowe v. Brown, 7 Vet. App. 238 (1995); see 
also Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Court has held that, generally, the misapplication of, or 
failure to apply, a statutory or regulatory burden-shifting 
presumption does not constitute "new and material evidence" 
for the purpose of reopening a claim under 38 U.S.C.A. § 
5108. See Routen v. West, 142 F.3d 1434, 1440 (Fed. Cir. 
1998).  The Board finds, however, that the changes in the 
application of the presumption of aggravation are 
significant, and a substantive change in the applicable law 
creating a new basis for entitlement to the claimed benefit.  
See Spencer v. Brown, 17 F.3d 368, 372 (Fed.Cir.1994).  Such 
a claim is treated as a new claim and not a request for 
reconsideration of a previously disallowed claim.

As the appellant has consistently asserted the merits of his 
claim during the course of this appeal, the Board finds he is 
not prejudiced by an appellate review of his service 
connection claim based upon the present record.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). All VA duties to notify and 
assist required for a service connection claim have been 
satisfied.

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran is not presumed to have been in sound 
condition at the time of entry into service because a pre-
existing hearing loss was noted on his April 1945 military 
induction examination report.

2.  There is clear and unmistakable evidence that the 
veteran's pre-existing deafness due to otosclerosis was 
aggravated during service; however, the medical evidence of 
record does not establish, by clear and unmistakable 
evidence, that the increase in severity of the pre-existing 
hearing loss due to otosclerosis was due to the natural 
progression of the disease.  


CONCLUSION OF LAW

The veteran's pre-existing hearing loss due to otosclerosis 
is presumed aggravated during service; the criteria for a 
grant of service connection have been met.  38 U.S.C.A. §§ 
1101, 1111, 1112, 1113, 1131, 5103(a), 5013A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that service connection is warranted for 
deafness due to otosclerosis.  The veteran maintains, despite 
a hearing loss noted on his induction examination, his 
progression to total deafness was not due to the natural 
progression of the disease.  

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the RO sent a duty-to-assist letter to 
the veteran in February 2005, prior to the initial 
unfavorable rating of August 2005.  Therefore, there was no 
defect with respect to the timing of the duty-to-assist 
letter.  Moreover, as the benefit sought on appeal is 
granted, no further assistance in developing the facts 
pertinent to his claim of service connection for deafness due 
to otosclerosis is required.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is granted, the RO will now have an 
opportunity to provide notice regarding effective date and 
initial rating before assigning such.  

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows.  When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C.A. 
§ 1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004).

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2006).

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability or was the result of 
natural progression of the injury or disease.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition 
(as contrasted to the symptoms) has worsened.  See Davis 
(John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002); 
Hunt, 1 Vet. App. at 296-97.

The Court held that, in cases where a condition is properly 
found to have preexisted service, the Board, in considering 
the pertinent statutory and regulatory framework governing 
the presumption of aggravation, must determine: (1) Whether 
there was a worsening of the disorder during service; and (2) 
if so, whether there was clear and unmistakable evidence that 
the increase in severity was due to the natural progress of 
the disease.  See Crowe v. Brown, 7 Vet. App. 238 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the issue for consideration essentially boils 
down to whether the veteran had a pre-existing hearing loss 
that increased during service beyond the natural progression 
of the disease.  

Factually, it appears that the at least some hearing loss was 
noted at the time of entry into service.  According to the 
veteran's service medical records, prior to service, in 1938, 
he had bilateral otitis media requiring myingotomy twice on 
both ears.  The veteran also reported that afterward, he had 
no difficulty with his hearing, although his cousin, who was 
reportedly an ENT specialist, told him that he had some 
hearing loss.  The veteran served on active duty from May 
1945 to November 1947.  The April 1945 induction examination 
report indicated that the veteran had no ear, nose, or throat 
abnormalities.  Importantly, however, the report also states, 
"Audiogram shows average loss of hearing, 30% each ear in 
all frequencies.  ND."  Hearing based on whispered voice 
test was 10/15 in the right ear and 12/15 in the left ear.  
Despite an April 1945 Certificate of Fitness indicating that 
the veteran was, "Physically fit, acceptable for general 
military service,"  the evidence is clear that the veteran 
may not be presumed sound at entry into service because a 
pre-existing hearing loss was explicitly noted on his April 
1945 physical examination at induction.  

The Board now turns to the next part of the analysis, whether 
the veteran's pre-existing hearing loss was aggravated during 
service.  During service, in June 1945, the veteran was 
treated for acute, suppurative otitis media, right ear, with 
hearing in the right ear of 3/15 and left ear hearing of 
5/15.  In June 1947, the veteran was admitted to a base 
hospital in Germany with a diagnosis of deafness, mixed type, 
bilateral with right ear loss of 37 percent and left ear loss 
of 38 percent.  The hearing loss was mixed type, but 
predominantly conductive.  The report indicates that the 
deafness existed prior to service.  In August 1947, the 
veteran was transferred to Walter Reed General Hospital in 
Washington, DC.  On admission, he had a diagnosis of 
moderate, bilateral otosclerosis, cause undetermined, 
"initially manifested in civil life."  Hearing in the right 
ear was 0/20, 0/15, with 53 db loss; and hearing in the left 
ear was 0/20, 0/15, with 47 db loss.  Again, it was noted 
that the veteran's condition existed prior to service.  The 
veteran was fitted with a bone conduction hearing aid in the 
right ear and his speech reception was improved by 36 db.  
The veteran was subsequently medically discharged in November 
1947 due to deafness.  Thus, it appears that the veteran 
entered service with some hearing loss, and left service with 
complete, or near complete, deafness.  As such, a definite 
increase in severity of the veteran's hearing loss was shown 
during service.  

As noted above, once it has been established that a pre-
existing disability underwent an increase in severity during 
service, the burden then shifts to VA to show, by clear and 
unmistakable evidence, that the increase in severity was due 
to the natural progression of the disease.  If that burden is 
not met, then service connection is warranted.  In other 
words, clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (2006).  

In this case, the Board is unable to show, by clear and 
unmistakable evidence, that the veteran's progression from 
hearing loss to total deafness during service was due to the 
natural progression of the disease.  There is no medical 
opinion which addresses the issue, and there was no 
indication at entry into service that the veteran's pre-
existing hearing loss would naturally progress during service 
or otherwise.  Although the medical evidence of record 
clearly demonstrates that the veteran had a hearing loss that 
pre-existed service, which progressed to deafness during 
service, the etiology of that hearing loss and/or 
otosclerosis was never determined.  Additionally, the veteran 
was treated for otitis media during service and the 
possibility that the acute condition of otitis media during 
service may have contributed to the veteran's hearing loss 
may not be discounted.  Moreover, a finding of a pre-existing 
hearing loss and in-service hearing loss, does not, on its 
face, establish that any increase in severity during service 
is due to the natural progression of hearing loss per se.  As 
such, it is unclear why the RO determined that there was no 
aggravation beyond natural progression, when that question 
was never answered by a medical professional, particularly 
given the medical finding that the veteran's otosclerosis was 
of an undetermined etiology.  In other words, there is no 
medical finding or opinion of record indicating that the 
veteran's progression to total deafness during service was a 
natural progression of his pre-existing hearing loss.  

After careful consideration of this claim, the Board finds 
that the evidence in this case does not show that the 
veteran's increase in severity of his pre-existing hearing 
loss due to otosclerosis during service was clearly and 
unmistakably due to the natural progression of the disease.  
Accordingly, the claim will be granted on the basis of a 
presumption of aggravation based on the application of 
benefit of the doubt in the veteran's favor.

Further inquiry could be undertaken with a view towards 
development of the claim.  However, under the "benefit-of- 
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).  

ORDER

Service connection for deafness due to otosclerosis is 
granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


